OPINION OE THE COURT BY
Judge Williams :
The original suit by appellee against appellant for a recovery of the land was brought March 1, 1861, and summons executed May 5, 1861; appellant paid no attention to this suit either by employing a counsel to defend it or even so much as telling his son and agent, whom he left on the land when he removed to Arkansas, of the pendency of the suit.

Stubblefield & Brother, for appellant.

All the rebel armies were surrendered early in 1865, and free communication was soon thereafter established with the seceded States.
The judgment of confession was not taken until December 18, 1865, when upon the writ of possession being awarded, and executed appellant filed his petition for a new trial June 18, 1866, to which a demurrer was sustained and from which judgment he appealed.
The petition sets out no single cause known to the Code for a new trial nor recognized by the common law, but exhibits a case of culpable negligence. If the appellant shall unjustly have lost his land it is neither the fault of the law nor its courts as he has had a most ample opportunity of presenting his defense, and it is .far better that injustice should be done in a single case than that .those great rules sanctioned by the experience and wisdom of ages as well as the positive legislative will made to preserve the rights of all, and to give stability, repose, and confidence to society should be either violated or evaded, wherefore, the judgment is affirmed.